Per Curiam.
The only question raised on the appeal in this action is one of fact; and that is whether the contract to lay the pavement was absolute, or conditioned upon the plaintiff’s obtaining a similar contract from adjacent property holders. On this question there is a conflict of evidence; and while, to us, the weight seems to be in favor of defendant, yet plaintiff’s testimony is not inconsistent with itself, or-so overborne by the defendant’s as to permit us to reverse the judgment. It will therefore be affirmed, with costs.